AGREEMENT AND GENERAL RELEASE


This Agreement and General Release (the “Agreement”) is made this ____ day of
January between Neal Goldberg (the “Employee”) and The Children’s Place Retail
Stores, Inc. and its direct and indirect subsidiaries and affiliated
corporations (collectively, the “Employer” or the “Company”).


1. Termination of Employment. The parties agree that the Employee’s employment
with the Employer terminated effective December 19, 2007 (the “Separation
Date”), as a result of the notice given by Employee (the “Termination Notice”)
pursuant to Section 10.01 of the Amended and Restated Employment Agreement dated
May 12, 2006 (the “Employment Agreement”).


2. Separation Payment. (a) In consideration for entering into this Agreement,
the Employer shall pay to the Employee the sum of Seven Hundred Fifteen Thousand
Dollars ($715,000), less legally required payroll deductions (“Separation
Payment”), which sum shall be paid to Employee in equal consecutive monthly
installments with the first such installment paid on the first day of the month
next following the effective date of termination of Employee’s employment
hereunder; provided, however, that the payments of all such installments
otherwise payable prior to July 1, 2008 shall be deferred and paid on such date.
The parties agree that this payment schedule meets the requirements set forth in
Section 6.01 of the Amended and Restated Employment Agreement dated as of May
12, 2006 (the “Employment Agreement”).


(b) In addition to the payment set forth above in Section 2(a), the parties
acknowledge that the Employee shall receive all wages and payments for accrued
paid time off in Employee’s final paycheck on January 4, 2008.


(c) The parties agree that a total of 45,837 stock options of the Company’s
common stock at a strike price of $27.65 scheduled to vest on January 31, 2008
shall vest immediately as of the Separation Date. All other unvested stock
options as of the Separation Date shall be null and void. The Employee shall
have a period of ninety (90) days from the Separation Date to exercise vested
but unexercised stock options, if applicable, after which time all such
unexercised stock options shall expire. The employee acknowledges that
notwithstanding the preceding sentence, any shares that he may obtain upon the
exercise of options that are subject to the Transfer Restriction Agreement he
executed on January 27, 2006 shall be transferable only pursuant to the terms of
such agreement. The parties agree that since the Employee is no longer an
employee of the Company he is no longer subject to the pre-established blackout
periods of the Company’s Insider Trading Policy. However, the Employee
acknowledges that he must continue to comply with Section 16 of Securities
Exchange Act of 1934 (“Section 16”), as amended and Rule 10b-5, promulgated by
the Securities and Exchange Commission, and the Company shall assist the
Employee with compliance with Section 16. In addition, the Employee acknowledges
that he is no longer entitled to any of the equity compensation that was granted
to him in December 2007.


 
 

--------------------------------------------------------------------------------

 
 
(d) The Employer represents and warrants, and the Employee acknowledges, that
the consideration paid to the Employee under this Agreement is at least equal to
the amount the Employee would be entitled to upon termination of the Employee’s
employment pursuant to Section 6.01.


3. Other Benefits. (a) Any and all other employment benefits received by the
Employee shall terminate effective as of the Separation Date.


(b) The Employee agrees that the Employee is not entitled to and will not seek
any further consideration, including, but not limited to, any wages, vacation
pay, sick pay, disability pay, bonus, compensation, payment or benefit from the
Released Parties (as defined in Section 10) other than that to which the
Employee is entitled pursuant to this Agreement or applicable law. The Employee
acknowledges and agrees that the payments hereunder satisfy in full the
Company's obligations to the Employee under the Employment Agreement.


4.  Removal from Company Positions and Indemnification. The parties agree that
the Termination Notice shall constitute Employee’s written resignation from all
positions held on behalf of the Company including but not limited to officer,
director, agent, representative, trustee, administrator, fiduciary and
signatory. In addition, with respect to all acts or omissions of Employee which
occurred prior to the Separation Date, the Company agrees to continue to
indemnify the Employee to the same extent that the Employee was indemnified
prior to the Separation Date and that the Employee shall retain the benefit of
all directors and officers liability insurance and coverage maintained by the
Company with respect to claims made during the period provided by the Company’s
current policy and to the extent provided by any future policy from time to time
maintained by the Company with respect to other former executives of the
Company, in each case on the terms and conditions of such policy. Without
limiting the foregoing, the Company shall pay legal fees and expenses as are
incurred by him in connection with Employee’s defense in the matter entitled
Gail Nutall v. Ezra Dabah, et al., Case No. 2:07-CV-121(SDW)(MCA) (the
“Litigation”). Employee further acknowledges and agrees to promptly reimburse
the Company for any amounts advanced or paid on Employee’s behalf in connection
with the Litigation in the event it shall ultimately be determined by a court of
competent jurisdiction that Employee is not entitled to be indemnified by the
Company as authorized in Section 145 of the Delaware General Corporation Law.


5.  Return of Company Property. The Employee agrees to return to the Company all
laptops, cellular telephones, blackberries, keys, locks, credit cards,
documents, records, materials, and other information of any type whatsoever that
is the property of the Company. Employee further agrees that Employee shall not
retain any copies or reproductions of correspondence, memoranda, reports,
notebooks, drawings, photographs, or other documents relating in any way to the
affairs of the Company or its vendors. The Company agrees to provide Employee
with reasonable access during business hours to documents or other information
determined necessary to defend against any claims brought against him which
arise from or relate to his employment with the Company, including those
referenced in Section 4 of this Agreement.


 
2

--------------------------------------------------------------------------------

 


6. Consultation with Counsel and Voluntariness of Agreement. (a) The Employee
acknowledges that the Employer has advised the Employee in writing to consult
with an attorney prior to executing this Agreement. The Employee further
acknowledges that, to the extent desired, the Employee has consulted with the
Employee’s own attorney in reviewing this Agreement, that the Employee has
carefully read and fully understands all the provisions of this Agreement, and
that the Employee is voluntarily entering into this Agreement.


(b)  The Employee further acknowledges that the Employee has had a period of at
least twenty-one (21) days in which to consider the terms of this Agreement.


(c)  The Employee acknowledges that the Employee has been informed in writing
that the Employee has seven (7) calendar days following the execution of this
Agreement to revoke it, and that such revocation must be in writing, hand
delivered or sent via overnight mail and actually received by the Employer
within such period. It is specifically understood that this Agreement shall not
be effective or enforceable, and the payments and benefits set forth in this
Agreement shall not be paid until the seven-day revocation period has expired.


7.  Confidentiality of Agreement. The Employee agrees not to disclose the
existence of this agreement or the terms and conditions of this Agreement to any
person or entity, except: (a) to comply with or enforce the terms of this
Agreement; (b) to the Employee’s legal, financial or tax advisors, spouse, and
to the Internal Revenue Service or any similar state or local taxation
authority; or (c) as otherwise required by law.


8.  Exclusivity of Services, Confidential Information and Restrictive Covenants.
The Employee acknowledges and agrees that he continues to be bound by Section 9
of Employment Agreement to the extent required by applicable law.


9. Confirmation of Employment. The Employer shall, if called upon, confirm the
Employee’s dates of employment and position with the Employer.


10. Release. (a) Employee represents and warrants that he is not aware of any
misconduct by any employee or director of the Company that Employee should
report in accordance with the Company’s Code of Business Conduct or any
irregularity in the Company’s books or records or any other matter relating to
the Company’s accounting that could properly be reported by Employee pursuant to
the procedures established by the Company for making such reports, except any
that has already been reported by Employee in writing to the appropriate
personnel of the Company. In exchange for the consideration set forth in Section
2, the Employee, on behalf of the Employee and the Employee’s agents, assignees,
attorneys, heirs, executors and administrators, voluntarily and knowingly
releases the Employer, as well as the Employer’s successors, predecessors,
assigns, parents, subsidiaries, divisions, affiliates, officers, directors,
shareholders, employees, agents and representatives, in both their individual
and representative capacities (collectively, the “Released Parties”), from any
and all claims, causes of action, suits, grievances, debts, sums of money,
agreements, promises, damages, back and front pay, costs, expenses, and
attorneys’ fees by reason of any matter, cause, act or omission arising out of
or in connection with the Employee’s employment or separation from employment
with the Employer, including but not limited to any claims based upon common
law, any federal, state or local employment statutes or civil rights laws.
Included in this release, without limiting its scope, are claims arising under
Title VII of the Civil Rights Act of 1964, as amended; the Age Discrimination in
Employment Act; the Older Workers Benefit Protection Act; the Americans with
Disabilities Act; the Family and Medical Leave Act, the Fair Labor Standards Act
of 1938 as amended by the Equal Pay Act of 1963; the Employee Retirement Income
Security Act of 1974; the New Jersey Conscientious Employee Protection Act; the
New Jersey Law Against Discrimination; the New Jersey Family Leave Act; the New
Jersey Wage Payment Act; the Sarbanes-Oxley Act of 2002; and any other laws
prohibiting discrimination, retaliation, wrongful termination, failure to pay
wages, breach of contract, defamation, invasion of privacy, whistleblowing or
infliction of emotional distress, or any other matter. This release shall apply
to all known, unknown, unsuspected and unanticipated claims, liens, injuries and
damages that have accrued to the Employee as of the date of this Agreement.


 
3

--------------------------------------------------------------------------------

 
 
(b)  This release does not waive rights or claims that may arise after this
release is executed and does not waive any rights or claims which cannot be
waived as a matter of law. This Agreement does not affect the Employee’s right
to file a charge with the EEOC or to participate in any investigation conducted
by the EEOC, but the Employee acknowledges that the Employee is not entitled to
any other monies other than those payments described in this Agreement.


(c)  To the fullest extent permitted by law, the Employee promises never to file
a lawsuit, claim, administrative proceeding or agency action (collectively
“Lawsuit”) asserting any claims against a Released Party with respect to any
claim released by Section 10(a), and further agrees that he shall not have the
right to recover any monetary relief with respect to any such claim that may be
asserted on his behalf. 



11.  Cooperation. Employee shall furnish such information as may be in his
possession to, and cooperate with, the Company as may reasonably be requested by
the Company in the orderly transfer of his responsibilities to other Company
employees or in connection with any litigation or other proceeding in which the
Company is or may be involved or a party to the extent there exists a
commonality of interests between the parties with respect to the defense of such
claims.
 
12. Violation of Terms. Should the Employee breach any provision of this
Agreement, which breach is not cured within ten (10) days after written notice
to Employee, then, in addition to all other damages or legal remedies available
to the Employer (including without limitation injunctive relief), the Employee
immediately shall return to the Employer all monies paid to the Employee
pursuant to this Agreement. Should the Employer violate any provision of this
Agreement, then the Employee shall have all remedies and civil actions available
to remedy Employee’s damages. The parties agree that, should either party seek
to enforce the terms of this Agreement through litigation, then the prevailing
party, in addition to all other legal remedies, shall be reimbursed by the other
party for all reasonable attorneys’ fees in relation to such litigation.
However, in accordance with applicable laws, if the Employee violates this
Agreement by commencing an action under the Age Discrimination in Employment
Act, then the requirements set forth in this Section 12 shall not apply.


 
4

--------------------------------------------------------------------------------

 
 
13.  No Admission. Nothing contained in this Agreement nor the fact that the
parties have signed this Agreement shall be construed as an admission by either
party that it has taken any improper action or done anything wrong.


14. Waiver of Reinstatement. By entering into this Agreement, the Employee
acknowledges that the Employee waives any claim to reinstatement and/or future
employment with the Employer. The Employee further acknowledges that the
Employee is not and shall not be entitled to any payments, benefits or other
obligations from the Released Parties whatsoever (except as expressly set forth
in this Agreement).


15. Miscellaneous. This Agreement contains the entire understanding between the
parties. This Agreement supersedes any and all previous agreements and plans,
whether written or oral, between the Employee and the Employer. There are no
other representations, agreements or understandings, oral or written, between
the parties relating to the subject matter of this Agreement. No amendment to or
modification of this Agreement shall be valid unless made in writing and
executed by the parties hereto subsequent to the date of this Agreement. This
Agreement shall be enforced in accordance with the laws of the State of New
Jersey without regard to conflicts of law principles, and the parties agree that
any litigation to enforce this Agreement will take place in New Jersey. This
Agreement may be executed in several counterparts, and all counterparts so
executed shall constitute one Agreement, binding upon the parties hereto.


16. Severability. If any term, provision or part of this Agreement shall be
determined to be in conflict with any applicable federal, state or other
governmental law or regulation, or otherwise shall be invalid or unlawful, such
term, provision or part shall continue in effect to the extent permitted by such
law or regulation. Such invalidity, unenforceability or unlawfulness shall not
affect or impair any other terms, provisions and parts of this Agreement not in
conflict, invalid or unlawful, and such terms, provisions and parts shall
continue in full force and effect and remain binding upon the parties hereto.


17. Tax Withholding. All amounts payable hereunder shall be subject to all
applicable federal, state and local tax withholdings.


 
5

--------------------------------------------------------------------------------

 
 
THE EMPLOYEE STATES THAT THE EMPLOYEE HAS CAREFULLY READ THIS AGREEMENT PRIOR TO
SIGNING IT, THAT THE AGREEMENT HAS BEEN FULLY EXPLAINED TO THE EMPLOYEE PRIOR TO
SIGNING IT, THAT THE EMPLOYEE HAS HAD THE OPPORTUNITY TO HAVE IT REVIEWED BY AN
ATTORNEY AND THAT THE EMPLOYEE UNDERSTANDS THE AGREEMENT’S FINAL AND BINDING
EFFECT PRIOR TO SIGNING IT, AND THAT THE EMPLOYEE IS SIGNING THE RELEASE
VOLUNTARILY WITH THE FULL INTENTION OF COMPROMISING, SETTLING, AND RELEASING THE
COMPANY AS STATED IN THIS AGREEMENT.
 
The Children’s Place Retail Stores, Inc.
 
Neal Goldberg
                By:                
(signature)
         
Dated: 
   
Dated: 
 



 
6

--------------------------------------------------------------------------------

 
 